Name: Commission Regulation (EEC) No 3445/91 of 27 November 1991 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/28 Official Journal of the European Communities 28 . 11 . 91 COMMISSION REGULATION (EEC) No 3445/91 of 27 November 1991 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 - of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 3401 /91 (3), as amended by Regula ­ tion (EEC) No 3408/91 (4) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 3401 /91 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to, amended Regu ­ lation (EEC) No 3401 /91 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 28 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 320, 22. 11 . 1991 , p. 22. (4) OJ No L 321 , 23. 11 . 1991 , p. 15. 28 . 11 . 91 No L 326/29Official Journal of the European Communities ANNEX to the Commission Regulation of 27 November 1991 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000  0712 90 19 000   1001 10 10 000   1001 10 90 000 04 120,00 05 40,00 l 06 35,00 l 02 0 1001 90 91 000   1001 90 99 000 04 77,00 05 32,00 02 20,00 1002 00 00 000 03 31,00 07 85,00 02 30,00 1003 00 10 000 08 80,00 02 0 1003 00 90 000 04 31,00 05 32,00 02 30,00 1004 00 10 000   1004 00 90 000   1005 10 90 000   1005 90 00 000 04 60,00 02 0 1007 00 90 000   1008 20 00 000   1101 00 00 100 01 117,00 1101 00 00 130 01 109,00 1101 00 00 150 01 100,00 1101 00 00 170 01 92,00 1101 00 00 180 01 86,00 1101 00 00 190   1101 00 00 900  1102 10 00 600 01 117,00 1102 10 00 900   1103 11 10 100 01 200,00 1103 11 10 200 01 200,00 1103 11 10 500 01 0 1103 11 10 900 01 0 1103 11 90 100 01 117,00 1103 11 90 900   No L 326/30 Official Journal of the European Communities 28 . 11 . 91 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceut? and Melilla, 05 The Soviet Union, 06 Algeria, 07 Zone II b), 08 Turkey. NB : The zones are those defined in Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977, p. 53), as last amended by Regulation (EEC) No 3049/89 (OJ No L 292, 11 . 10 . 1989, p. 10).